


Exhibit 10.27
[Date]


[Name]


Dear [Name]:


On behalf of STARTEK, Inc., and as approved by STARTEK's Board of Directors,
this letter serves as an Addendum to your letter of employment dated [Date].
This Addendum has no effect on the current terms and conditions of your
employment as outlined in the letter referenced herein, as it is to serve the
purpose of confirming changes as of [Date] listed below and the addition of
Severance if such is ever required.


Job Title:    [Title]


Annualized Base Pay:    [$Base Pay]


Incentive Percent:    [Incentive %] of annualized base pay


Severance:    In the event Employee's employment is terminated without Cause (as
defined herein) or Employee resigns for Good Reason (as defined herein) upon the
consummation of a Change of Control or within two years after the consummation
of a Change of Control and provided Employee executes a Release and a written
acknowledgment of Employee's continuing obligations under the Proprietary
Information Agreement, then in addition to payment of the Accrued Compensation,
Employee shall be entitled to receive (A) the equivalent of 12 months [CEO: 24
months] of Employee's annual Base Salary as in effect immediately prior to the
termination date and subject to Deductions, payable in a lump sum no later than
sixty (60) days after the termination date; and (B) provided that Employee is
eligible for and timely elects continuation of health insurance pursuant to
COBRA, for a period of 12 months [CEO: 18 months], Company shall also reimburse
Employee for a portion of the cost of Employee's COBRA premiums that is equal
to, and does not exceed, Company's monthly percentage contribution towards
Employee's health benefit premiums as of the termination date provided, however,
that Company's obligation to pay Employee's COBRA premiums will cease
immediately in the event Employee becomes eligible for group health insurance
during the 12 month [CEO: 18 month] period following the termination date, and
Employee hereby agrees to promptly notify Company if Employee becomes eligible
to be covered by group health insurance in such event ((A) and (B) collectively,
the "Change of Control Severance Benefits"). For purposes of this "Change of
Control" shall have the same meaning as Change of Control as defined in the
Company's 2008 Equity Incentive Plan.




Sincerely,






[Name]
[Title]






By your signature below, you acknowledge that you understand and accept this
Addendum as stated herein.




            
[Title]    Date



